Citation Nr: 0731550	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-19 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for asbestosis. 
 
2.  Entitlement to service connection for a skin disorder, 
claimed as actinic keratosis of the scalp.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from August 1954 to April 
1958.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 2004 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that declined to reopen the claim of service connection 
for asbestosis, and denied service connection for a skin 
disorder, claimed as actinic keratosis of the scalp. 


FINDINGS OF FACT

1.  The RO denied service connection for asbestosis by a 
decision dated in September 2001; the veteran was notified of 
the decision but did not initiate an appeal.

2.  Evidence received subsequent to the September 2001 
decision does not raise a reasonable possibility of 
substantiating the claim.

3.  A skin disorder was first clinically indicated many years 
after discharge from active duty and has not been competently 
related to service; a diagnosis of actinic keratosis is not 
shown by the evidence of record.


CONCLUSIONS OF LAW

1.  The September 2001 RO decision denying service connection 
for asbestosis is final. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the RO's September 
2001 decision is not new and material and the appellant's 
claim of entitlement to service connection for asbestosis is 
not reopened. 38 C.F.R. § 3.156 (2007).

3.  A skin disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen the claim of service connection 
for asbestosis.  He asserts that he worked on jet engines 
that had asbestos components during service and contracted 
asbestosis as a result thereof.  He also contends that he now 
has actinic keratoses from being exposed to chemical sprays 
used to destroy vegetation at Okinawa, Japan for which 
service connection should also be granted.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2007).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2007).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims has 
been accomplished.  As evidenced by the statement of the 
case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefits sought, and 
informed of the ways in which the current evidence has failed 
to substantiate the claims.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In a letter dated in September 2004, the RO 
informed the appellant of what the evidence had to show to 
substantiate the claims, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  Such notification has fully 
apprised the appellant of the evidence needed to substantiate 
the claims.  He was also advised to submit relevant evidence 
or information in his possession. 38 C.F.R. § 3.159(b).  The 
appellant has not been notified regarding the criteria for 
rating a disability, or for an effective date should service 
connection be granted. See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, neither a rating issue nor an effective 
date question is now before the Board. 

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of whether new and material evidence 
has been received to reopen the claim of service connection 
for asbestosis, as well as entitlement to service connection 
for a skin disorder, claimed as actinic keratosis.  Extensive 
private clinical records have been requested and associated 
with the claims folder, and VA outpatient clinic notes have 
been retrieved.  The appellant was afforded a VA compensation 
and pension examination in 2003.  He was scheduled for a 
personal hearing but cancelled his appearance as noted in a 
Report of Contact dated in July 2007.  The Board finds that 
further assistance from VA would not aid the veteran in 
substantiating the claims.  Therefore, VA does not have a 
duty to assist that is unmet with respect to the issues on 
appeal. See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § .303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. §§ 
3.303, 3.306 (2006).

1.  New and material evidence to reopen the claim of service 
connection for asbestosis.  

The Board points out that 38 C.F.R. §  3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2007) 
as evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  In 


determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The record reflects that the RO denied service connection for 
asbestosis by rating decision dated in September 2001.  The 
appellant did not file a timely appeal and this determination 
became final. See 38 C.F.R. § 20.1103.  He attempted to 
reopen his claim for such in August 2004.  Because the 2001 
decision was the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the appellant's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis. See Evans v. Brown, 9 Vet. App. 273 (1996).  A claim 
that is the subject of a final decision can only be reopened 
upon the submission of new and material evidence. 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2006).

The evidence of record at the time of the September 2001 RO 
decision denying service connection for asbestosis included 
service medical records that showed no treatment for lung 
disability.  A private clinical report dated in February 2000 
was received from C. D. T., M.D., describing lung changes 
that were felt to be consistent with significant asbestosis.  
The veteran was afforded a VA examination, including X-rays 
and pulmonary function testing, in March 2001 that showed no 
cardiopulmonary abnormality.  The examiner stated that the 
appellant had chronic obstructive pulmonary disease but no 
evidence of asbestosis.  The RO denied service connection for 
asbestosis in September 2001 on the basis that there was no 
clear evidence of asbestosis.  

The evidence received after the September 2001 decision 
denying service connection for asbestosis includes VA 
outpatient treatment records showing no treatment for 
asbestosis.  The appellant was afforded a VA general medical 
compensation examination in May 2003 and provided a medical 
history of asbestosis and silicosis.  It was reported that he 
had had chronic obstructive 


pulmonary disease since 1996 for which he continued to 
receive treatment.  The examiner stated that a CAT scan of 
the lungs did not support the diagnosis of asbestosis. 

Legal Analysis

The Board finds in this instance that while evidence received 
since the September 2001 final rating decision is new in the 
sense that it was not previously of record, none of it is 
"material" to grant the claim of service connection for 
asbestosis.  Such evidence relates solely to the veteran's 
continuing assertions that he has asbestosis without any 
medical evidence in support of his claim that he currently 
has that disease process or that it is related to active duty 
or any exposure therein.  

Specifically, no additional evidence has been received with 
respect to asbestosis that shows a relationship to service, 
or that that he currently has the disease for which service 
connection is being claimed.  Therefore, upon review of all 
of the additional information received since the September 
2001 rating decision, the Board finds that the evidence is 
not so significant that it must be considered to fairly 
decide the claim to reopen.  In this regard, the Board points 
out that a claim for service connection must be accompanied 
by evidence of the claimed disability. See Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998); See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In the absence of such evidence, 
the additional information, when considered alone or with 
previously submitted evidence, does not have to considered to 
fairly decide the claim.  Therefore, the veteran's 
application to reopen his claim of service connection for 
asbestosis is denied.

2.  Service connection for a skin disorder, claimed as 
actinic keratosis of the scalp.  

The service medical records reflect no treatment or 
complaints for skin problems.  Post service VA and private 
clinical records dating from 1983 do not reference any 
medical care for skin pathology.  



The appellant was afforded a comprehensive VA outpatient 
physical examination in January 2001 and related that he had 
a rash or irritation on his forehead that would come and go.  
Examination disclosed a scaly erythematous lesion of the left 
forehead near the hairline.  No other lesions or ulcerations 
were noted.  He was observed to have no wound or pigment 
changes.  No diagnosis was provided.  

In this regard, the Board finds that although the veteran 
avers that he now has a skin problem of the scalp as the 
result of exposure to chemicals in service, the service 
medical records reflect that the skin was normal on service 
separation examination in 1958.  The Board notes that post 
service records show that he worked in auto body and painting 
for years after discharge from active duty in which he might 
reasonably have been exposed to significant amounts of toxic 
chemicals.  In any event, more recent VA clinical data 
indicate that he may now have a skin problem along the 
hairline, but this is clinically noted more than 40 years 
after discharge from active duty.  In the absence of any 
documented treatment for a skin problem during the interim, 
continuity of claimed in-service symptomatology is not 
established. See 38 C.F.R. § 3.303.  Moreover, no physician 
has attributed a skin problem to active duty or to any 
incident thereof.  As a layperson, the veteran is not 
competent to relate the claimed skin disorder to service in 
the absence of any corroborative evidence. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Under the circumstances, service connection for a 
skin disorder of the scalp, claimed as actinic keratosis, 
must be denied.  

The preponderance of the evidence is against the claims.


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for asbestosis.



Service connection for a skin disorder, claimed as actinic 
keratosis of the scalp, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


